Citation Nr: 1021471	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-10 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a back disability.

2.  Entitlement to service connection for ingrown toenail 
removal of the left foot.

3.  Entitlement to service connection for right toenail 
removal secondary to fungus.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a bilateral eye 
disability.

8.  Entitlement to service connection for a fallen arch of 
the right foot.

9.  Entitlement to service connection for residuals of a 
broken left toe.

10.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 
2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  The RO, in pertinent part, denied 
the benefits sought on appeal.  The claims have been 
recharacterized as they appear on the cover page of the 
instant decision in order to afford the Veteran the broadest 
scope of review.

The Veteran originally requested a Central Office hearing 
before the Board; however, he later withdrew the request in 
November 2009.  As such, there are no outstanding hearing 
requests of record.  38 C.F.R. § 20.702 (e).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.




REMAND

A determination has been made that additional evidentiary 
development is necessary in this case.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

A preliminary review of the record shows the Veteran's claims 
were denied partly because he failed to appear for VA 
examinations scheduled in October 2005 and August 2006.  The 
Veteran maintains on both occasions he did not receive notice 
of the scheduled examinations.  The Veteran's representative 
indicated in both their VA Form 646, Statement of Accredited 
Representative in Appealed Case, and Informal Hearing 
Presentation, that the Veteran did not receive notice of 
either examination.  With respect to such contentions, the 
Court has held that there is a presumption of regularity that 
the Secretary properly discharged official duties by mailing 
a copy of a VA decision to the last known address of the 
Veteran and the Veteran's representative, if any, on the date 
that the decision is issued. See Woods v. Gober, 14 Vet. App. 
214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 
271 (1994) (applying the presumption of regularity to 
official duties of the RO).  The Veteran may rebut that 
presumption by submitting "clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed. The burden then shifts to the Secretary to 
establish that the VA decision was mailed to the claimant." 
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).

In this case, the notice sent to the Veteran for both 
examinations, if any, has not been associated with the claims 
folder.  However, there is no requirement that the claims 
folder contain a copy of VA's notice to a Veteran regarding a 
scheduled examination.  See Kyhn v. Shinseki, No. 07- 2349 
(U.S. Vet. App. Jan. 15, 2010).  As such, the presumption of 
regularity remains intact here.  Nevertheless, in light of 
the Veteran's credible report of genuinely not realizing she 
had been scheduled for an examination, he will be afforded 
one more opportunity for examination in furtherance of his 
claims.  Indeed, as it appears that the Veteran sought 
treatment on multiple occasions for most of the claimed 
disorders throughout service, and there is no information of 
record as to whether there are currently diagnosed 
conditions, such examination would be of great use in 
rendering a decision on the merits of the Veteran's claims.  
38 U.S.C.A. § 5103A.    

Finally, any ongoing VA and/or private medical records dated 
pertinent to the issues should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1), (2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  Particularly, 
the RO/AMC should review the information 
and the evidence presented with the 
claims and to provide the claimant with 
notice of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims as reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO/AMC should contact the Veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the claimed conditions 
since his discharge from service.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers, 
to include at least one follow-up 
request. Any VA outpatient treatment 
records should be obtained directly from 
the pertinent VA Medical Center.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  If the RO/AMC is unable to obtain any 
of the relevant records sought, it shall 
notify the Veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Once the development above has been 
completed, the RO should arrange for the 
necessary VA examinations of the Veteran 
to determine the diagnosis and etiology 
of the claimed disorders currently shown.  
The examiner must review the entire 
claims file in conjunction with the 
examination.  Such review must be noted 
in the examination report.  The notice of 
VA examination must also be associated 
with the claims folder.  All studies or 
tests deemed necessary should be 
conducted.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide the diagnosis for any of 
the claimed disorders found.  If present, 
the examiner should indicate whether it 
is at least as likely as not that any 
such disorder is related to the Veteran's 
period of service.  The term, "as likely 
as not," does not mean "within the realm 
of medical possibility," but rather that 
the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
also should provide complete rationale 
for all conclusions reached.

5.  If the benefits sought on appeal 
remain denied, furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


